11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In the Estate of Arthur Raymond                 * From the County Court at
Garner, deceased,                                 Law No. 1 of Johnson County,
                                                  Trial Court No. P200117251.

No. 11-12-00289-CV                              * May 30, 2013

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)

     This court has considered Geraldine Hutson and James R. Hutson’s agreed
motion to dismiss this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the party incurring the same.